Title: To John Adams from Eliphalet Fitch, 10 October 1794
From: Fitch, Eliphalet
To: Adams, John



Dear Sir,
Kingston Jamaica Octr. 10th. 1794

I frequently hear of your kind Attention to my Family; and must beg Leave to express my best Wishes to you Mrs. Adams and the young Folks.—Supposing that you are almost wearied with long Debates about political Events, and many wise Conjectures about Probabilities, I shall decline all Matters of that kind.—I am glad to find that the good Sense of our Countrymen has continued you in that elevated Rank, in which they had placed you;—yet with all it’s Dignity it may sometimes prove a painful Pre-eminence.—For your Amusement I send you a Quotation from the Authors of the Rolliad and the Probationary Odes; which are justly admired for the classical Taste, Wit and Elegance, with which they are written.—In taking Notice of Mr. Cornwall, the late Speaker of the House of Commons, they quote from Virgil
—sedet æturnumque sedebit Infelix Theseus
“There Cornwall sits, and oh unhappy Fate!
Must sit forever through the long Debate;
Painful Pre-eminence! he hears, ‘tis true,
Fox North and Burke—but hears Sir Joseph too.
Like sad Prometheus, fasten’d to his Rock,
In vain he looks for Pity to the Clock;
In vain the Effects of strength’ning Porter tries,
And nods to Bellamy for fresh Supplies;
While, Vulture like, the dire Mahon appears,
And, far more savage, rends his suffering Ears:—
With Mulgrave—at whose Scream, in wild Surprize,
The speechless Speaker lifts his drowsy Eyes.—”
How many Orators you have in Congress, to equal the three Gentlemen First mentioned I am at a Loss to judge at present; nor will I presume to say how many may compare with Sir Joseph Mawbey, that eminent Dealer in Hogs.—As I hope, on some future day, to be permitted to hear the Debates, I shall not speak ungraciously of the Members, lest I should endanger my Reception by a Breach of Privilege.—My sole View is to divert you; for a Moment, from public Care; and if this Bagatelle shall have that Effect, my Intention will be fully gratified.—
Supposing that, after a long Debate, some old Madeira might be considered constitutional, I have sent you, by the Brigt. George Captn. Horton, bound to Philadelphia, a few Bottles, of different Ages:—You will thereby judge how far this Climate improves that kind of Wine.—The Package is directed to Mr. Vaughan, who will be so kind as to take Care of it, ‘till he has the Pleasure to see you.—
With very great Esteem and Regard I am most / truly, / Dear Sir, / Yr. Mo. Obedt. Servt.

Elipht. Fitch